IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter ll
SKYE MINERAL PARTNERS LLC, ) Bk. No. 18-11430(LSS)
) BAP No. 18-63
Debtors. )
)
)
PACNET CAPITAL (U.S.) LIMITED, )
)
Appellant, )
)
v. ) Civ. No. 18-2008-CFC
) .
SKYE MINERAL PARTNERS LLC, )
SKYE MINERAL INVESTORS, LLC, )
and CLARITY COPPER, LLC, )
)
Appellees. )
0 R D E R

At Wilmington this /dday of January, 2019, having received a recommendation from
Chief Magistrate Judge Mary Pat Thynge that this case be withdrawn from the mandatory
referral for mediation and proceed through the appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this bankruptcy
appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before February 26, 2019.

2. Appellees’ brief in opposition to the appeal is due on or before April 12, 2019.

3. Appellant’s reply brief is due on or before April 29, 2019.

MH@~a

United §{ates District@dge

